The motion by the plaintiffs to dismiss the appeal from the Superior Court in Fairfield County is granted.
The motion by the law firm Zeldes, Needle & Cooper to withdraw its appearance for the plaintiffs in the appeal from the Superior Court in Fairfield County is granted.
The motion by Edward F. Stodolink to withdraw his appearance for the named defendant et al. in the appeal from the Superior Court in Fairfield County is granted.
The motion by James M. Kearns to withdraw his appearance for the intervening defendant Hargus et al. in the appeal from the Superior Court in Fair-field County is granted.